 

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT CoURT _-AN = wm
SOUTHERN DISTRICT OF CALIFOR NIA l

  

 

UNITED STATES OF AMERICA JUDGMENT IN
(For Revocation of P

 

V.

JESUS FERNANDEZ-MENDOZA (l)
Case Number: 3 : l9-CR-0700()-JM

Ryan V. Fraser, Federal Defenders, lnc.
Defendant’s Attorney

REGISTRATION No. 45334-308

g -

THE DEFENDANT:

PX( admitted guilt to violation of allegation(s) No. 1.

i:i Was found guilty in violation of allegation(s) No. after denial Of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Natu re of Violation
1 Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Januarv 18. 2019
Date of lmposition of Sentence

_%//a

"iEFF@E’Y T MlLLE?I
ITED STATES DISTRICT JUDGE

 
  
 

3:19-CR~07000-JM

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JESUS FERNANDEZ-MENDOZA (l) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR~07000-Jl\/l

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

EIGHT (8) MONTHS, WITH FOUR (4) MONTHS, CONSECUTIVE TO AND FOUR (4) MONTHS CONCURRENT
WITH SENTENCE IMPOSED IN lSCRSO?>()-IM.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

i:||:|

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:i at A.M. on

 

E as notified by the United States Marshal.

|___| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before
E as notified by the United States Marshal.
|I| as notified by the Probation or Pretrial Services Office.

RETURN
l have executed this judgment as folloWs:

Defenda.nt delivered on 130

at , with a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-07000-JM

